DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to communications filed on 05/17/2022.  Claims 1-20 are pending and have been examined.  

Claim Objections
Claim 15 is objected to because of the following informalities:  
As per claim 15, it appears that “respectively” in line 8 should be removed (Note that “respectively” was previously used in relation to “directional spacing, the stack order, or scale”, e.g. see previous claim 15 and claim 1; if this was intentional, it is noted that there is no support for this in the specification, i.e. would be rejected under 35 USC 112(a)).
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations using the word “means” being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Such claim limitation(s) is/are in claims 15 and 17-20.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “means for determining an edit…” and “means for editing…” respectively in claim 15 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, for each limitation, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification does not specifically link a respective structure to each of the steps.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  Claims 16-20 incorporates the features of claim 15, and therefore are also indefinite.  It is noted, however, that claims 17-20 also each include further “means for” performing steps that are not linked to a respective structure.  As such, claims 17-20 are also indefinite for this reason.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 15 is amended to include “means for editing the perspective viewpoint of the digital image based on the edit to a visual guide of the depth-aware grid”.  However, the specification does not support the above features.  The specification merely states that “In one example, the depth-aware grid 120 is rendered in the user interface as a guide for editing objects 108 in the digital image” (e.g. in paragraph 54).  Note that the claimed limitation appears to imply that a guide is part of the depth-aware grid, but as can be seen in the specification, the depth-aware grid itself is a guide.  As such, the claims lack written description.  At best, this is misleading.  Due at least to their dependency upon claim 15, dependent claims 16-20 also fail to comply with the written description requirement.

Response to Arguments
Previous objections to the claims have been withdrawn in view of amendments.
Regarding the rejections under 35 USC 112, applicant cites particular sections of the disclosure.  However, the rejections are due to indefiniteness with respect to invoking 35 U.S.C. 112(f).  Applicant points to figure 2 and particular modules, but software is not structure.  Moreover, the specification does not specifically link a respective structure to each of the steps. As noted in the rejections, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  As such, the rejections are maintained.
Regarding the prior art rejections, applicant’s arguments with respect to claim(s) have been considered but are moot in view of new grounds of rejection.  See rejections below for details.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8, and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hyun (US 20120159364 A1) in view of Isaacs (US 5798761 A).

As per independent claim 1, Hyun teaches a method implemented by a computing device (e.g. in paragraphs 47 and 92, “processors”, etc.), the method comprising: 
displaying, by the computing device, in a user interface (e.g. in paragraph 101, “various kinds of visual information can be displayed on the display”): 
a digital image having a plurality of digital objects (e.g. in paragraph 121, display renders an image of one or more of “a plurality of layer stacks, each of which includes a plurality of layers” and figures 6-7, 9, and 11); and 
a depth-aware grid defining directional spacing, stack order, and perspective of the plurality of digital objects in relation to each other (e.g. in paragraphs 13, 115, 120, and 135-136, “spacing interval… arrangement location, order and/or 3D depth of the layers… downwardly spaced apart [or] horizontal… layers are spaced apart from one another in a corresponding input direction” and figures 4A-4B and 6-7);
 receiving, by the computing device, a user input involving user interaction with the depth-aware grid (e.g. in paragraphs 135-136, 147, and 159, various user interactions); 
determining, by the computing device, an edit to be made to a scale, the directional spacing, or the stack order, respectively, of the plurality of digital objects in the digital image based on the user interaction with the depth-aware grid (e.g. in paragraphs 135-136, “downwardly spaced apart… corresponding to touch-drag or flicking input from the user in a downward direction [or] touch-drag or flicking input in horizontal direction”; in paragraph 155, “if the user selects the center layer 1120, the corresponding layer can be enlarged”; in paragraph 159, “the highest layer 1210 is gradually enlarged”; in paragraph 147, “a touch input to the layer 920 desired by himself/herself to be arranged as the highest layer”); 
editing, by the computing device, the digital image based on the edit (e.g. in paragraphs 135-136, 147, and 159, performs the corresponding changes accordingly); and 
outputting, by the computing device, the edited digital image in the user interface (e.g. in figures 6-7, 9, and 11), but does not specifically teach the depth-aware grid formed using lines and the user interaction with the lines of the depth-aware grid.  
However, Issacs teaches a depth-aware grid formed using lines and a user interaction with the lines of the depth-aware grid to make an edit (e.g. in column 1 lines 49-59 and 62-64, column 4 lines 21-32, column 5 lines 28-30, and column 9 lines 3-13, “moving 2D cursor is mapped onto a guiding entity in a virtual 3D space displayed on a 2D surface… object may be manipulated along the guiding entity based on this mapping. Alternatively, the object may be rotated, scaled, or translated based on the mapping…  guiding entity may be a line… projecting a cursor position onto a guiding entity (either a line or a plane) that prevents discontinuous or unexpected motions from occurring” and figure 6A).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hyun to include the teachings of Issacs because one of ordinary skill in the art would have recognized the benefit of facilitating continuous/expected motions in each perspective view.

As per claim 2, the rejection of claim 1 is incorporated and the combination further teaches wherein the receiving the user input, the determining, the editing, and the outputting are performed in real time as the user input is received (e.g. Hyun, in paragraphs 130, 135-136, 147, and 159, e.g. “as the location of the first layer is changed, at a spacing interval corresponding to the first input”, i.e. real-time).
As per claim 3, the rejection of claim 1 is incorporated and the combination further teaches wherein the digital image and the plurality of digital objects are two dimensional and the depth-aware grid defines a perspective viewpoint and the stacking order (e.g. Hyun, in paragraphs 115 and 135-136, “arrangement location, order and/or 3D depth of the layers” with a vertical or horizontal perspective and figure 3 showing a 2d display and figure 4A showing that the layers are 2d).

As per claim 4, the rejection of claim 1 is incorporated and the combination further teaches wherein: 
the user input involves the directional spacing by including a grid translation of at least one axis of the depth-aware grid (e.g. Hyun, in paragraphs 135-136 and figure 6 showing vertical or horizontal translation); and 
the determining of the edit includes: 
determining an amount and direction of the grid translation of the depth-aware grid (e.g. Hyun, in paragraphs 135-136, “as much as the distance corresponding to touch-drag” either vertically or horizontally); and 
determining amounts and directions of object translations, respectively, for the plurality of objects based on the amount of the grid translation, the amounts and directions of object translations defining at least a portion of the edit (e.g. Hyun, in paragraphs 135-136, causes the layers to space apart “as much as the distance corresponding to touch-drag” either vertically or horizontally).

As per claim 5, the rejection of claim 4 is incorporated and the combination further teaches wherein the grid translation changes a size of the depth-aware grid along at least one axis of the depth-aware grid (e.g. Hyun, in paragraphs 135-136 and 155 and figures 6, 8, and 11 showing size changes).

As per claim 6, the rejection of claim 1 is incorporated and the combination further teaches wherein: 
the user input involves changing a perspective viewpoint of the depth-aware grid (e.g. Hyun, in paragraphs 135-136, changes perspective either vertically or horizontally); and 
the determining of the edit includes: 
determining positions of the plurality of objects based on a perspective distribution caused by the changing of the perspective (e.g. Hyun, in paragraphs 135-136, determines positions based on spacing); and 
determining scaling of the plurality of objects based on the determined positions (e.g. Hyun, in paragraphs 135-136 and 155 and figures 6, 8, and 11 showing respective scaling of the layers).

As per claim 8, the rejection of claim 1 is incorporated and the combination further teaches wherein: 
the user input further involves a change to the stack order or a positional change for at least one said digital object (e.g. Hyun, in paragraphs 146-147, “change the arrangement state to allow the second layer 920 to be displayed as the highest layer”); and 
the determining of the edit includes: 
detecting a position of the at least one said digital object relative to the depth-aware grid responsive to the change (e.g. Hyun, in paragraphs 146-147, “change [to] the highest layer”); and 
determining a scale for the at least one object based on the position (e.g. Hyun, in paragraphs 146-147 and figure 9 showing scale change).

As per claim 10, the rejection of claim 1 is incorporated and the combination further teaches receiving, by the computing device, a user input editing a size or perspective viewpoint of the depth-aware grid and wherein the displayed depth-aware grid is configured based on the user input (e.g. Hyun, in paragraphs 135-136 and 155 and figures 6, 8, and 11 showing edit of size and viewpoint; in paragraph 159, “touch input is applied to two touch points… gradually enlarged”).

	Claims 11-12 correspond to claims 1 and 8, and are rejected under the same reasons set forth, and Hyun further teaches receiving, by the computing device, a user input involving a change positioning of at least one said object with respect to the depth-aware grid (e.g. Hyun, in paragraphs 146-147, “change the arrangement state to allow the second layer 920 to be displayed as the highest layer”) and determining, by the computing device, an edit to be made a scale of the at least one said digital object based on the change (e.g. Hyun, in paragraphs 146-147 and figure 9 showing scale change).

As per claim 13, the rejection of claim 12 is incorporated and the combination further teaches wherein the depth aware grid includes at least one axis defining a vanishing point at which parallel lines, of the depth-aware grid along the at least one axis, appear to converge (e.g. Isaacs, in column 4 lines 21-32 and column 9 lines 3-13, “Z-axis component… represents the screen space vanishing point for the input line. This convenient outcome is the natural consequence of the following truisms: (i) all parallel world-space lines share the same vanishing point” and figures 2A-2B, and 3A-3B).  
As per claim 14, the rejection of claim 13 is incorporated and the combination further teaches wherein the depth aware grid includes wherein the at least one axis defines a plurality of amounts of scale that increases as distance increases along the at least one axis from the vanishing point (e.g. Isaacs, in column 4 lines 21-32, “object 121 to move in agreement with the motion of cursor 123--in this case, along guiding line 125 from a position farther away from a vanishing point 129 to a position closer to vanishing point… will become smaller as it approaches vanishing point”, i.e. becomes larger when distance increases from the vanishing point, as shown by figures 2A-2B and 3A-3B).

	
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hyun (US 20120159364 A1) in view of Isaacs (US 5798761 A) and further in view of Lucas et al. (US 5499330 A).
As per claim 7, the rejection of claim 1 is incorporated and the combination further teaches the determining of the edit includes: determining positions of the plurality of objects and determining scaling of the plurality of objects based on the determined positions (e.g. Hyun, in paragraphs 135-136 and 155 and figures 6, 8, and 11 showing respective scaling of the layers based on position), but does not specifically teach wherein: the user input further involves a change to a curve of at least one axis of the depth-aware grid and determining positions of the plurality of objects caused by the changing of the curve.  
However, Lucas teaches user input involving a change to a curve of at least one axis of an entity and determining positions of the plurality of objects caused by the changing of the curve (e.g. in column 11 lines 26-31, “offer the user multiple pre-calculated strand functions, or an interface through which the user can define her own strand functions… FIG. 5 shows a corkscrew pile 90, having a strand function 92 defining a corkscrew shape” and figures 2-3 and 5, i.e. user can select or define axis of different shapes including to a curve such as shown in figure 5).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Lucas because one of ordinary skill in the art would have recognized the benefit of allowing the user to customize how the grid is presented.
	
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hyun (US 20120159364 A1) in view of Isaacs (US 5798761 A) and further in view of Goossens et al. (US 20120131495 A1).
As per claim 9, the rejection of claim 1 is incorporated, but the combination does not specifically teach displaying, by the computing device, an option in the user interface to display the depth-aware grid; and receiving, by the computing device, a user input via the user interface as initiating the option, and wherein the displaying of the depth-aware grid is performed responsive to the receiving.  
However, Goossens teaches displaying an option in a user interface to display an entity and receiving a user input via the user interface as initiating the option, wherein the displaying of the entity is performed responsive to receiving user input (e.g. in paragraph 85, “selection of a designated desktop icon… to enter a three-dimensional…mode”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Goossens because one of ordinary skill in the art would have recognized the benefit of providing the user with additional means to display the grid.

Claims 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hyun (US 20120159364 A1) in view of Isaacs (US 5798761 A) and further in view of Zhou (US 20190012843 A1).
Claims 15-18 and 20 are the system claims corresponding to method claims 1, 3-4, 6, and 8, and are rejected under the same reasons set forth and the combination further teaches means for performing the steps (e.g. Hyun, in paragraphs 47 and 92, “processors”, etc.), but does not specifically teach means for determining an edit to be made to the perspective viewpoint of the plurality of digital objects, respectively, in the digital image based on user interaction with the depth-aware grid; and means for editing the perspective viewpoint of the digital image based on the edit to a visual guide of the depth-aware grid.
However, Zhou determining an edit to be made to a perspective viewpoint based on user interaction with a depth-aware grid and editing the perspective viewpoint of the digital image based on the edit to a visual guide of the depth-aware grid (e.g. in paragraphs 44, 47-48, and 51, “visual guide 212, once output, is configured to support user interaction to modify the guide, functionality of which is represented by a visual guide modification module… modified via user interaction with the user interface (block 506) to orient and refine orientation of the visual guide with respect to the digital image”, i.e. edits perspective viewpoints, and figures 6 and 8-9 showing edits to perspective viewpoint).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Zhou because one of ordinary skill in the art would have recognized the benefit of allowing the user to perform relevant types of editing.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hyun (US 20120159364 A1) in view of Isaacs (US 5798761 A) and Zhou (US 20190012843 A1), and further in view of Lucas et al. (US 5499330 A).
As per claim 19, the rejection of claim 1 is incorporated and the combination further teaches the determining means includes: means for determining positions of the plurality of objects and means for determining scaling of the plurality of objects based on the determined positions (e.g. Hyun, in paragraphs 135-136 and 155 and figures 6, 8, and 11 showing respective scaling of the layers based on position), but does not specifically teach wherein: the edit further involves a change to a curve of at least one axis of the depth-aware grid and determining positions of the plurality of objects caused by the changing of the curvature.  
However, Lucas teaches user input involving a change to a curve of at least one axis of an entity and determining positions of the plurality of objects caused by the changing of the curve (e.g. in column 11 lines 26-31, “offer the user multiple pre-calculated strand functions, or an interface through which the user can define her own strand functions… FIG. 5 shows a corkscrew pile 90, having a strand function 92 defining a corkscrew shape” and figures 2-3 and 5, i.e. user can select or define axis of different shapes including to a curve such as shown in figure 5).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Lucas because one of ordinary skill in the art would have recognized the benefit of allowing the user to customize how the grid is presented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
For example,
Robertson et al. (US 20070126732 A1) teaches “Dimensions of layers for the objects are calculated such that all of the shapes in the group are within the boundaries of a layer… is provided to adjust the depth of the layers. Controls are provided to enable change in the location of an object in a selected layer” (e.g. in paragraph 7 and figures 4-6).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM WONG whose telephone number is (571)270-1399. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.W/Examiner, Art Unit 2176                                                                                                                                                                                                        08/20/2022


/ARIEL MERCADO/Primary Examiner, Art Unit 2176